Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 18, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  141672                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellant,                                                                                     Justices


  v                                                                SC: 141672
                                                                   COA: 292602
                                                                   Wayne CC: 08-003062-FH
  ROBERT WILLIAM DUNCAN,
           Defendant-Appellee.

  _________________________________________/

         On March 10, 2011, the Court heard oral argument on the application for leave to
  appeal the July 6, 2010 judgment of the Court of Appeals. On order of the Court, the
  application is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 18, 2011                      _________________________________________
           p0315                                                              Clerk